COURT OF CHANCERY
                                    OF THE
    SAM GLASSCOCK III
     VICE CHANCELLOR
                              STATE OF DELAWARE                COURT OF CHANCERY COURTHOUSE
                                                                            34 THE CIRCLE
                                                                     GEORGETOWN, DELAWARE 19947


                           Date Submitted: February 25, 2021
                             Date Decided: March 9, 2021



                 Re: Theodore Blackmon v. O3 Insight, Inc., Civil Action No. 2020-
                 1014-SG

Dear Counsel:

         This matter involves petitioner Theodore Blackmon’s request that I order

advancement of legal fees.1        The Petitioner is a director and stockholder of

respondent O3 Insight, Inc. (the “Company”), a Delaware corporation.2                     In

September of 2020, the Company sued Blackmon in Alabama alleging, among other

things, breach of his fiduciary duty to the Respondent. 3 The Company’s Certificate

of Incorporation and Bylaws provide for advancement following tender of an

undertaking to repay, which has occurred here.4 The matter seems, at first blush,

straightforward. Nevertheless, the Respondent company has moved to dismiss or,

alternatively, to stay;5 this Letter Opinion resolves that Motion.



1
   See generally Verified Pet. For Advancement and Indemnification (the “Complaint” or
“Compl.”), Dkt. No. 1.
2
  Id. ¶¶ 1, 8–9.
3
  See generally id., Ex. 3 [hereinafter the “Alabama Complaint” or “Alabama Compl.”].
4
  Id. at ¶ 30.
5
  See Mot. to Dismiss, Dkt. No. 5; Resp’t’s Opening Br., Dkt. No. 7.
       The Respondent raises the defense of lack of subject matter jurisdiction, and

seeks dismissal on that ground.6 The Petitioner, concurrent with his appointment to

the Company’s board of directors, signed an agreement (the “Stockholders

Agreement”)7 that provided: “any dispute, controversy or claim arising out of,

relating to, or in connection with, this Agreement . . . shall be finally settled by

arbitration. The arbitration shall be conducted in accordance with the Commercial

Arbitration Rules of the American Arbitration Association,” (the “AAA rules”).

Under the AAA rules, issues of arbitrability—whether the arbitrator is empowered

to decide a particular issue—are reserved for the arbitrator. 8

       The underlying action brings three counts invoking Petitioner’s alleged

breaches of the Stockholders Agreement, and one count generally alleging that those

breaches also constitute breaches of the Petitioner’s fiduciary duties to the

Company.9 That action has now been stayed subject to arbitration under the terms

of the Stockholders Agreement. 10 The Respondent avers that it will withdraw the

fiduciary duty claim once the stay is lifted.11 Because it has not yet been withdrawn,




6
  See Resp’t’s Opening Br. 3.
7
  See generally Resp’t’s Opening Br., Ex. A [hereinafter Stockholders Agreement].
8
   Stockholders Agreement § 9.12. Also pursuant to this agreement, the Respondent gained the
right to designate one director to the board—he designated himself. Id. § 2.01(a)
9
  See Alabama Compl. ¶¶ 41–62. There are additional counts against all defendants, including the
Petitioner, that do not allege breach of fiduciary duty. See generally id.
10
   See Tr. of 2-25-21 Oral Arg., 3:5.
11
   See Tr. of 2-25-21 Oral Arg., 18:11–18:17.
                                               2
however, I consider the breach of fiduciary duty alleged in the underlying action to

remain an active claim for purposes of this jurisdictional examination.

       The Respondent argues that it has a good-faith basis to deny advancement,

and that, in any event, under the arbitration rules of the AAA the arbitrator must

determine arbitrability, and subsequently (if arbitrable) the advancement issue itself.

That is, per the Respondent, because the Stockholders Agreement invokes the rules

of the AAA, I am without jurisdiction to determine whether the issue of the

Petitioner’s entitlement to advancement of legal fees is reserved to arbitration.

       It is well-settled that “Delaware arbitration law mirrors federal law.” 12 In

Delaware, as under federal law, “[j]ust as the arbitrability of the merits of a dispute

depends upon whether the parties agreed to arbitrate that dispute, so the question of

who has the primary power to decide arbitrability turns upon what the parties agreed

about that matter.”13 Under the U.S. Supreme Court’s decision in Henry Schein, Inc.

v. Archer & White Sales, Inc “if a valid agreement exists, and if the agreement

delegates the arbitrability issue to an arbitrator, a court may not decide the

arbitrability issue.”14 Given that “the question of who decides arbitrability is itself


12
   James & Jackson, LLC v. Willie Gary, LLC, 906 A.2d 76, 79 (Del. 2006).
13
   Id. at 78–79; see also, e.g., DMS Properties-First, Inc., v. P.W. Scott Associates, Inc., 748 A.2d
389, 391–92 (Del. 2000); Menacker v. Overture, L.L.C., 2020 WL 4463438, at *13 (Del. Ch. Aug.
4, 2020); GreenStar IH Rep, LLC v. Tutor Perini Corp., 2017 WL 715922, at *3–*7 (Del. Ch. Feb.
23, 2017); Medicis Pharm. Corp. v. Anacor Pharm., Inc., 2013 WL 4509652, at *3 (Del. Ch. Aug.
12, 2013); McLaughlin v. McCann, 942 A.2d 616, 621–628 (Del. Ch. 2008); BAYPO Ltd. P’ship
v. Tech. JV, LP, 940 A.2d 20, 25 (Del. Ch. 2007).
14
   Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 530 (2019).
                                                 3
a question of contract,”15 only a single question is left to me—did the parties

contractually bind themselves to have arbitrability in this context decided by an

arbitrator?

       Respondent contends, and Petitioner does not dispute, that the arbitration

clause of the Stockholders Agreement submitted all issues “arising out of, relating

to, or in connection with” the Stockholder’s Agreement to arbitration under the AAA

rules.16

       According to the Petitioner “the issue before the Court is not who decides

arbitrability.”17 The Petitioner’s brief “makes no . . . argument” with respect to this

issue. 18 Instead, he argues that because his claim for advancement arises under the

Company’s Certificate of Incorporation and Bylaws—which do not include an

arbitration provision—and because he does not invoke the Stockholders

Agreement—which does not provide for advancement—there simply is no valid,

enforceable arbitration agreement applicable to his advancement claim.

       The Petitioner cannot sidestep the issue of whether the Alabama litigation is

a “dispute, controversy, or claim arising out of, relating to, or in connection with”


15
   Id. at 527.
16
   Stockholders Agreement § 9.12. Section 9.13 contains an exclusion to arbitration for some
equitable remedies: “[e]ach party hereto . . . hereby agrees that in the event of a breach or a
threatened breach by such party of [any of its obligation under this Agreement], each of the other
parties hereto shall . . . be entitled to an injunction from a court of competent jurisdiction.”
Stockholders Agreement § 9.13.
17
   Pet’r’s Br. in Opp’n to Resp’t’s Mot. to Dismiss or Stay 2, Dkt. No. 16 [hereinafter Opp’n Br.].
18
   Id.
                                                4
the Stockholders Agreement simply by avoiding mentioning the Agreement in his

petition, however. Here, the purportedly-advanceable litigation is directly related to

the Stockholders Agreement, and whether breach of that Agreement is also a breach

of the Petitioner’s duty as a director. The Petitioner alleges that the latter claim is

not subject to arbitration because the foundational corporate documents are the

operative contracts, as opposed to the Stockholders Agreement. The Petitioner may

be correct, and the underlying issue thus not arbitrable, but in deciding whether the

Petitioner is correct I would be doing precisely what Schein prohibits—deciding

arbitrability when the parties have reserved that decision for the arbitrator. Under

the case law, I am not permitted to determine whether the claim is arbitrable without

first deciding the threshold question of whether I can decide the arbitrability issue.19

This gateway issue is referred to as “substantive arbitrability.”20

       In Willie Gary, our Supreme Court provided that the question of substantive

arbitrability should be resolved by an arbitrator when the arbitration clause (1)

“generally provides for arbitration of all disputes” and (2) “incorporates a set of

arbitration rules that empower arbitrators to decide arbitrability” such as the AAA

rules.21 As the Court noted “[this] view does not, however, mandate that arbitrators

decide arbitrability in all cases where an arbitration clause incorporates the AAA


19
   See, e.g., Menacker v. Overture, L.L.C., 2020 WL 4463438, at *13 (Del. Ch. Aug. 4, 2020).
20
   James & Jackson, LLC v. Willie Gary, LLC, 906 A.2d 76, 78 (Del. 2006).
21
   Id. at 80.
                                              5
rules.”22 The arbitration clause at issue in Willie Gary, despite referencing the AAA

rules, did not evidence the requisite clear and unmistakable intent, because it

expressly authorized the parties to seek injunctive relief and specific performance in

the courts.23 The Court held that in the presence of such a carve-out “something

other than the incorporation of the AAA rules would be needed to establish that the

parties intended to submit arbitrability questions to an arbitrator.” 24 Without more,

the contract did not “generally refer all controversies to arbitration” and it was

appropriate for the Court, rather than an arbitrator, to determine substantive

arbitrability.25

       As noted above, the Stockholders Agreement here plainly provides that AAA

rules govern arbitration of disputes “arising out of, relating to, or in connection with”

that Agreement, and those rules state that the arbitrator determines substantive

arbitrability. However, it also provides that the parties may seek equitable relief in

the courts, arbitration clause notwithstanding.26 The Petitioner raised for the first

time at oral argument that this equitable relief carve-out demonstrates that the parties

did not intend for the Stockholders Agreement to “generally provide[] for arbitration




22
   Id.
23
   Id. at 80–82.
24
   Id. at 81.
25
   Id.
26
   Stockholders Agreement § 9.12 (noting that the provisions of the arbitration clause are “[s]ubject
to Section 9.13,” which provides for equitable relief”).
                                                 6
of all disputes” 27 as required by Willie Gary. To the extent not waived, I find this

argument unpersuasive.

       Our Courts have since provided additional guidance on how to apply Willie

Gary.28 Willie Gary is satisfied where a contract generally provides for arbitration

of all disputes and incorporates the AAA rules, so long as “the carveouts and

exceptions to committing disputes to arbitration [are not] so obviously broad and

substantial as to overcome a heavy presumption that the parties agreed by

referencing the AAA Rules and deciding to use AAA arbitration to resolve a wide

range of disputes that the arbitrator, and not a court, would resolve disputes about

substantive arbitrability.”29

       I do not find the carve-out here so obviously broad and substantial as to

overcome the parties’ agreement to use arbitration under AAA rules to resolve the

broad range of disputes that may “aris[e] out of, relat[e] to, or . . . connect[] with”

the Stockholders Agreement. I also note that while the Stockholders Agreement

preserves, at Section 9.13, a right to seek equitable relief in court, it does not preclude


27
   Willie Gary, 906 A.2d at 80.
28
   See, e.g., McLaughlin v. McCann, 942 A.2d 616, 622–625 (Del. Ch. 2008). McLaughlin has
been described as “the definitive guidance regarding the application of the Willie Gary test.”
Innovation Inst., LLC v. St. Joseph Health Source, Inc., 2019 WL 4060351, at *5 (Del. Ch. Aug.
28, 2019) as corrected (Aug. 29, 2019); see also, e.g., Greenstar IH Rep, LLC v. Tutor Perini
Corp., 2017 WL 715922, at *5 (Del. Ch. Feb. 23, 2017); Redeemer Comm. of the Highland
Crusader Fund, 2017 WL 713633, at *3 (Del. Ch. Feb. 23, 2017); Legend Natural Gas II Hldgs.,
LP v. Hargis, 2012 WL 4481303, at *6 (Del. Ch. Sept. 28, 2012); Carder v. Carl M. Freeman
Cmtys., LLC, 2009 WL 106510, at *5–7 (Del. Ch. Jan. 5, 2009).
29
   McLaughlin v. McCann, 942 A.2d at 625.
                                              7
equitable relief from being sought via arbitration; in fact, it preserves “all other rights

and remedies that may be available to [the parties] in respect of” a breach requiring

equitable relief. In other words, Section 9.13 is a permissive out, not a limitation on

the otherwise-comprehensive jurisdiction of the arbitrator.                   Delaware courts

“ordinarily resolve any doubt as to arbitrability in favor of arbitration.”30

Accordingly, to the extent that “there is any rational basis for doubt” as to who

decides arbitrability, I “defer to arbitration, leaving the arbitrator to determine what

is or is not before her.” 31

          For the foregoing reasons, I am without jurisdiction here unless and until the

arbitrator finds advancement to be outside arbitration. Rather than dismissing this

matter, I find it appropriate to stay this action pending the arbitrator’s decision on

the arbitrability of the advancement claim.

          An appropriate Order is attached.



                                                      Sincerely,

                                                      /s/ Sam Glasscock III

                                                      Sam Glasscock III




30
     Parfi Holding AB v. Mirror Image Internet, Inc., 817 A.2d 149, 156 (Del. 2002).
31
     Id.
                                                 8
   IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

   THEODORE BLACKMON,                   )
                                        )
               Petitioner,              )
                                        )
         v.                             ) C.A. No. 2020-1014-SG
                                        )
   O3 INSIGHT, INC.,                    )
               Respondent.              )
                                        )

                                 ORDER

     AND NOW, this 9th day of March 2021, for the reasons set forth

contemporaneously in the attached Letter Opinion dated March 9, 2021, IT IS

HEREBY ORDERED that the Respondent’s Motion to Stay this action in favor of

arbitration is GRANTED.



                                         /s/ Sam Glasscock III

                                         Vice Chancellor




                                    9